     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, Nevada 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorney for Plaintiff, Ocwen Loan Servicing, LLC

 6                               UNITED STATES DISTRICT COURT
 7                                  CLARK COUNTY, NEVADA

 8   OCWEN LOAN SERVICING, LLC, a Florida                Case No.: 2:15-CV-01841-APG-EJY
     Company,
 9
10                  Plaintiff,                           NOTICE OF DISASSOCIATION AND
            vs.                                          WITHDRAWAL OF COUNSEL
11
     BFP INVESTMENTS 5, LLC, a Nevada
12   Limited Liability Company,
13
                    Defendant.
14
15          Plaintiff, Ocwen Loan Servicing, LLC (hereinafter referred to as “Ocwen ”), by and
16   through its attorney of record of the law firm of Wright, Finlay & Zak, LLP, hereby gives notice
17   that Chelsea Crowton, Esq.; Christopher A.J. Swift, Esq.; and Edgar C. Smith, Esq. are no
18   longer attorneys associated with Wright, Finlay & Zak, LLP. Wright Finlay & Zak, LLP will
19   continue to represent Ocwen and requests that Robert Riether, Esq. receives all future notices.
20          DATED this 13th day of November, 2019.
21                                                WRIGHT, FINLAY & ZAK, LLP
22
                                                  /s/ Robert Riether, Esq.
23                                                Robert Riether, Esq.
                                                  Nevada Bar No. 12076
24                                                7785 W. Sahara Ave., Suite 200
25                                                Las Vegas, Nevada 89117
                                                  Attorney for Plaintiff, Ocwen Loan Servicing, LLC
26     IT IS SO ORDERED.
27
       ___________________________________
28     UNITED STATES MAGISTRATE JUDGE

       Dated: November 14, 2019


                                                Page 1 of 2
